Citation Nr: 0022568	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The appellant had active military service from September 1969 
to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico which denied entitlement to a 
permanent and total disability rating for pension purposes.


REMAND

The statutory and regulatory scheme for awarding a total 
rating for nonservice-connected pension benefits purposes 
sets forth both objective ("average person") and subjective 
standards for assessing unemployability. Pursuant to that 
scheme, a total rating for pension purposes may be based 
solely upon objective criteria, upon a combination of 
objective and subjective criteria, or, in special cases, upon 
subjective criteria alone.  See 38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 
4.17 (1999).  See also Talley v Derwinski, 2 Vet. App. 282, 
287-8 (1992).

Additionally, the Court has held that each disability in a 
pension case must be assigned a percentage rating, that the 
RO should discuss the diagnostic codes used in denying a 
claim, that a rating decision may not be based on an 
examination that was conducted before all relevant evidence 
was gathered, and that the effect of physical pain on 
employability must be addressed.  See Roberts v. Derwinski, 2 
Vet. App. 387, 390 (1992).

In this case, a review of the veteran's medical records 
reveals that the veteran has been diagnosed with a disorder 
for which the RO has not assigned  a disability evaluation to 
date.  Specifically, the report of a February 1998 VA 
examination indicates that the veteran suffers from a loss of 
balance due to chronic ethanolism.  While alcohol abuse 
cannot be considered in evaluating the veteran's pension 
claim, organic diseases and disabilities which are the 
secondary result of the chronic use of alcohol as a beverage 
may be considered.  See 38 C.F.R. § 3.301(c)(2) (1999).

In light of the above considerations, and in order to ensure 
that the appellant will be afforded full due process, the 
case is REMANDED for the following:

1. The RO should contact the veteran and 
request information regarding any 
treatment received since February 1998.  
After obtaining the necessary 
authorizations, the RO should request 
such records.  If private treatment is 
reported and those records prove to be 
unobtainable by the RO, the appellant and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2. Then, the RO should afford the veteran 
a VA examination (or multiple 
examinations, if deemed necessary) of 
sufficient scope to cover all 
disabilities suggested by the claims file 
or by the veteran's complaints, symptoms, 
or findings at the time of the 
examination(s).  The claims file should 
be made available to the examiner(s), and 
the examiner(s) should review the entire 
claims file in conjunction with the 
examination(s).  All noted complaints or 
symptoms having a medical cause should be 
covered by a definitive diagnosis.  
Appropriate studies should be obtained as 
necessary. The examiner(s) should offer 
opinions as to the impact of each of the 
diagnosed disabilities on the veteran's 
employability and as to whether the 
veteran is currently unemployable.  A 
complete rationale should be provided for 
all opinions expressed.

3. Then, regardless of whether or not the 
veteran appears for the requested 
examination(s), the RO should 
readjudicate the veteran's claim for a 
permanent and total disability rating for 
pension purposes.  n doing so, the RO 
should assign disability evaluations for 
all disabilities shown by the evidence of 
record and include those in the combined 
evaluation for nonservice-connected 
disabilities.  The RO should also 
consider all recent regulatory changes to 
the VA's Schedule for Rating 
Disabilities, including those regarding 
mental disorders.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
before the case is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


